Citation Nr: 1242818	
Decision Date: 12/14/12    Archive Date: 12/20/12

DOCKET NO.  11-17 211	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an increased rating for head injury with cognitive disorder, assigned a 30 percent rating prior to October 23, 2008, and a 40 percent rating effective that date.

2.  Entitlement to an increased rating for degenerative joint disease and spondylolisthesis, lumbosacral spine, currently assigned a 20 percent evaluation.

3.  Entitlement to an increased rating for tendinitis of the left knee, status post patellar tendon rupture and repair with degenerative joint disease, currently assigned a 10 percent evaluation.

4.  Entitlement to an increased rating for cervical strain with degenerative disc disease, currently assigned a 10 percent evaluation.

5.  Entitlement to an increased rating for status post fracture of the left ulna with residual muscle herniation, currently assigned a 10 percent evaluation.

6.  Entitlement to an increased rating for status post Lisfranc fracture and dislocation of the left foot, currently assigned a 10 percent evaluation.

7.  Entitlement to an increased (compensable) evaluation for residuals of a right fibula fracture.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The Veteran served on active duty from January 1994 to October 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from regional office (RO) rating decisions of September 2008, which granted a 30 percent rating for head injury residuals, and a 10 percent rating for the left knee disability, and denied an increased rating for the lumbar spine disability; June 2009, which denied increased ratings for the left ulna, cervical spine, let foot, and fright fibula disabilities; and November 2010, which granted a 40 percent rating for head injury residuals, effective October 23, 2008.  This last issue remained on appeal, because a grant of less than the maximum available rating does not terminate the appeal, unless the veteran expressly states he is satisfied with the assigned rating.  See AB v. Brown, 6 Vet.App. 35, 38 (1993).   


FINDINGS OF FACT

1.	The Veteran in this case served on active duty from January 1994 to October 1998.  

2.	On December 6, 2012, prior to the promulgation of a decision in the appeal, the Board received notification from the RO that the appellant, through his authorized representative, requested a withdrawal of this appeal in written statements dated in October 2012.  


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant and his or her authorized representative have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2012).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant requested to drop his appeal in an October 2012 statement, and his authorized representative stated that the Veteran was formally withdrawing his appeal from the Board.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


